United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-1202
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of South Dakota.
Bernard J. Drapeau, Jr.,                *
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: October 19, 2004
                                Filed: July 12, 2005
                                 ___________

Before COLLOTON, LAY, and GRUENDER, Circuit Judges.
                           ___________

COLLOTON, Circuit Judge.

       Bernard J. Drapeau, Jr., appeals his conviction for distributing a controlled
substance and possessing a controlled substance with the intent to distribute, and his
sentence of 324 months’ imprisonment and three years’ supervised release. We
affirm Drapeau’s conviction, but vacate his sentence and remand for resentencing in
light of United States v. Booker, 125 S. Ct. 738 (2005).
                                         I.

      Drapeau was convicted based on information the Northern Plains Safe Trail
Drug Enforcement Task Force (“Task Force”) gathered from a controlled drug
transaction in Fort Thompson, South Dakota. The transaction was carried out on
April 20, 2002, by a confidential informant, Kristy Big Eagle, working with three
Task Force agents. Big Eagle made a recording of the transaction with a hidden
audio microphone provided by the agents.

       On November 13, 2002, Drapeau was indicted on two drug counts: distribution
of a controlled substance and possession of a controlled substance with intent to
distribute, in violation of 21 U.S.C. § 841(a)(1). Task Force agents arrested Drapeau
in Fort Thompson on November 15, and promptly advised him of his Miranda rights.
Drapeau at first stated that he did not want to talk to the agents. The agents then
transported Drapeau to Hughes County Jail in Pierre, about sixty miles away. During
the trip from Fort Thompson to Pierre, Drapeau admitted using and distributing
methamphetamine. The following day, November 16, Drapeau gave agents a more
detailed history of his involvement in drug trafficking, naming other persons from
whom he had purchased drugs and specifying the quantities purchased. He also
admitted selling methamphetamine to Big Eagle on six occasions.

      At Drapeau’s trial on April 1 and 2, 2003, Big Eagle and three Task Force
agents gave testimony. Big Eagle testified that she purchased methamphetamine from
Drapeau during the controlled transaction, and the jury heard the audio tape of the
episode. One of the agents recounted Drapeau’s admission on November 16 that he
had sold drugs to Big Eagle on six occasions. The jury found Drapeau guilty on both
counts.

      Drapeau was sentenced on January 12, 2004. Although the jury was required
to find only that Drapeau distributed and possessed with intent to distribute a

                                        -2-
“detectable amount” of drugs, the court determined that Drapeau was responsible for
1.721 kilograms of methamphetamine and that his base offense level was 34. (S. Tr.
34). The court applied a two-level adjustment for possession of a dangerous weapon,
USSG § 2D1.1(b), (id. at 35), which resulted in a total offense level of 36. After
finding that Drapeau’s criminal history category was VI, the court sentenced Drapeau
at the low end of the applicable sentence range of 324 to 405 months’ imprisonment.

                                           A.

       Drapeau advances four arguments why his conviction should be reversed.
First, he contends that the district court erred in denying his motion to suppress
statements he made to Task Force agents following his arrest. The district court
denied Drapeau’s motion to suppress his statements, adopting the report and
recommendation of the magistrate judge who conducted a hearing on the motion. We
review the district court’s findings of fact for clear error and the legal conclusions de
novo. United States v. Thorn, 375 F.3d 679, 683 (8th Cir. 2004).

       Drapeau argues that his statements were obtained in violation of his rights
under Miranda v. Arizona, 384 U.S. 436 (1966), because they were a product of the
arresting agents’ failure to honor scrupulously his “right to cut off questioning.” See
Michigan v. Mosley, 423 U.S. 96, 104 (1975); United States v. Thompson, 866 F.2d
268, 271 (8th Cir. 1989). In Mosley, the Supreme Court clarified that “the
admissibility of statements obtained after the person in custody has decided to remain
silent depends under Miranda on whether his ‘right to cut off questioning’ was
‘scrupulously honored.’” Mosley, 423 U.S. at 100 (quoting Miranda, 384 U.S. at
473-74). The Mosley analysis applies once a suspect in custody has “effectively
asserted his right to remain silent.” Thompson, 866 F.2d at 270.

       We believe this case is comparable to Thompson, where the suspect initially
told interrogating agents that he would “sleep on it” and would talk “tomorrow,” but

                                          -3-
later volunteered that he wanted to “wait a little while before I’m interviewed.”
Thompson then signed a waiver of rights form and answered questions. We held that
even assuming Thompson’s initial statement was a request to defer questioning until
“tomorrow,” his initial decision to remain silent was reversed by his later volunteered
statements. Therefore, Thompson had not “effectively asserted” his right to remain
silent, and Mosley did not apply.

       In this case, the district court found that after agents advised Drapeau of his
Miranda rights, Drapeau responded by saying he “did not want to talk to agents at
that time.” (Tr. of Bench Dec. at 6). Shortly thereafter, however, Drapeau “initiated
a conversation with agents” during the car ride to Pierre. (Id.) The conversation
began as a general one, touching on hunting, fishing, children, and Fort Thompson.
Drapeau then “brought up the facts that his parents were ill,” and “that he did not
want to go to prison” and “expressed a willingness to cooperate and help law
enforcement out.” (Id. at 7.) The district court found that Drapeau’s testimony, to the
extent it conflicted with these findings, was not credible (id. at 8), and this credibility
finding is not clearly erroneous.

       Drapeau’s unprompted offer of cooperation was “an effective reversal” of his
previously expressed desire not to talk to agents “at that time.” See Thompson, 866
F.2d at 271. His actions do not represent a “clear, consistent expression of a desire
to remain silent.” Id. at 272. We therefore hold that Drapeau did not effectively
assert his right to remain silent, and we need not address whether his right to remain
silent was “scrupulously honored” under Mosley.

                                            B.

       Drapeau’s second argument is that the district court impermissibly allowed the
jury to hear testimony from Big Eagle that she previously purchased drugs from
Drapeau. Federal Rule of Evidence 404(b) makes inadmissible “[e]vidence of other

                                           -4-
crimes, wrongs, or acts . . . to prove the character of a person in order to show action
in conformity therewith,” but permits the introduction of such evidence to prove
motive, opportunity, intent, preparation, plan, knowledge, or identity, or to show
absence of mistake or accident. We review a district court’s admission of evidence
under Rule 404(b) for abuse of discretion. United States v. Crenshaw, 359 F.3d 977,
998 (8th Cir. 2004).

      Drapeau argues that Big Eagle’s testimony was inadmissible under Rule
404(b), because it was offered only to show Drapeau’s propensity to distribute drugs.
Our circuit requires that evidence meet four criteria for admissibility under Rule
404(b). United States v. Williams, 308 F.3d 833, 837 (8th Cir. 2002). First, the
evidence must be relevant to a material issue. Id. Second, it must be similar in kind
and “not overly remote in time to the charged crime.” Id. Third, the evidence must
be “supported by substantial evidence.” Id. Last, its probative value must outweigh
any unfair prejudice. Fed. R. Evid. 403; Williams, 308 F.3d at 837.

       Applying these criteria, we conclude that the district court did not abuse its
discretion in permitting Big Eagle’s testimony regarding Drapeau’s prior distribution
of drugs. Evidence of a defendant’s prior drug sales is probative of his intent to
distribute, United States v. Harris, 352 F.3d 362, 365 (8th Cir. 2003), and intent to
distribute was an element of one of the charged offenses. Prior drug distributions also
may, in appropriate circumstances, be relevant to proving a defendant’s motive,
United States v. Coleman, 284 F.3d 892, 894 (8th Cir. 2002), opportunity, cf. United
States v. Templeman, 965 F.2d 617, 619 (8th Cir. 1992), preparation, Coleman, 284
F.3d at 894, plan, United States v. Haynes, 881 F.2d 586, 590 (8th Cir. 1989),
knowledge, United States v. Adams, 401 F.3d 886, 894 (8th Cir. 2005), and absence
of mistake or accident, United States v. Shoffner, 71 F.3d 1429, 1432 (8th Cir. 1995).
The prior acts to which Big Eagle testified were similar in kind to those for which
Drapeau was charged and not overly remote in time: the prior acts were drug
distributions that had occurred within the previous three years. (T. Tr. 43, 55). Big

                                          -5-
Eagle’s testimony was well supported by other evidence; a Task Force agent testified
to Drapeau’s admission that he sold drugs to Big Eagle. The jury was instructed that
the evidence could be considered only for limited purposes under Rule 404(b), and
although Drapeau objected to the admission of the evidence, he did not complain
about the specific limiting instruction given to the jury. (Dkt. # 68, Instruction 12;
T. Tr. 112-13). We are thus not persuaded that any unfair prejudice outweighed the
probative value of the evidence. We discern no abuse of discretion.

                                         C.

       Drapeau argues next that the district court erred in excluding evidence of Big
Eagle’s kinship to law enforcement personnel. Drapeau maintains that he should
have been allowed to impeach Big Eagle’s credibility by introducing evidence that
her sister was an employee of the United States Attorney for the District of South
Dakota and married to one of the FBI agents working on the Task Force that arrested
Drapeau. The district court excluded this evidence, reasoning that it was wasteful of
time, confusing to the jury, and irrelevant under Federal Rules of Evidence 402 and
403.

       We review the district court’s decision to exclude evidence for abuse of
discretion. United States v. Martin, 369 F.3d 1046, 1058 (8th Cir. 2004). The
Confrontation Clause of the Sixth Amendment guarantees a defendant’s right to
cross-examine witnesses and, through cross examination, to expose the motivation
of witnesses in testifying. Delaware v. Van Arsdall, 475 U.S. 673, 678-79 (1986).
The right to cross-examine witnesses, however, is not without limitation, even where
the subject matter is bias. Id. at 679. Trial judges retain “wide latitude” to impose
“reasonable limits on such cross examination based on concerns about, among other
things, harassment, prejudice, confusion of the issues, the witness’ safety, or
interrogation that is repetitive or only marginally relevant.” Id. The ability of the
defendant to achieve through other means the effect that the excluded examination

                                         -6-
allegedly would have produced is a factor indicating that his right to confrontation
was not violated. See United States v. Warfield, 97 F.3d 1014, 1024 (8th Cir. 1996);
United States v. Crump, 934 F.2d 947, 952-53 (8th Cir. 1991). Limitations on a
defendant’s opportunity to impeach a witness for bias, moreover, are subject to
harmless error analysis. Van Arsdall, 475 U.S. at 684.

       We conclude that the trial court’s decision to disallow Drapeau’s cross-
examination of Big Eagle on her family connections to law enforcement, while
debatable, was not an abuse of discretion. The court reasoned that Big Eagle’s sister
was not in a decision-making position in the U.S. Attorney’s Office, and therefore
was powerless to influence any decision regarding Big Eagle’s prosecution. The
court also excluded evidence that Big Eagle’s sister was married to an FBI agent
involved in Drapeau’s arrest on the basis that the FBI lacked authority to decide
whether Big Eagle would have been prosecuted, and that evidence of an FBI
connection would thus be minimally probative of Big Eagle’s bias. The court further
believed that discussion of Big Eagle’s brother-in-law would inject into the trial
irrelevant issues about Drapeau’s desire to cooperate with the FBI agent rather than
police officers assigned to the Task Force. These are judgment calls, and we deem
them to be within the range permitted by an abuse of discretion standard of review.

       Our conclusion is strengthened by the fact that limitation on Drapeau’s cross-
examination of Big Eagle did not preclude Drapeau from challenging her credibility.
Drapeau was permitted to cross-examine Big Eagle regarding sources of potential
bias and impeachment, including that she was not prosecuted after a seizure of
methamphetamine from her car in 2001, that she hoped her cooperation would lead
the prosecutor’s office to withhold charges based on that seizure and her admissions
of drug activity, and that she continued to use drugs after beginning to cooperate with
law enforcement. She also was cross-examined regarding her knowledge of a reward
offered by the Crow Creek Sioux Tribe, of which her father was chairman, for
information leading to the arrest of drug dealers on the reservation. Drapeau’s

                                         -7-
opportunity to cross-examine Big Eagle distinguishes his case from Van Arsdall,
where the trial court did not permit the defendant any inquiry into the possibility of
bias, 475 U.S. at 679, and demonstrates that Drapeau was able to achieve much of his
desired impeachment through other means. See Warfield, 97 F.3d at 1024.

       Even if the district court’s decision to exclude this evidence was an abuse of
discretion, we conclude that any error was harmless beyond a reasonable doubt. See
Van Arsdall, 475 U.S. at 684. Whether such an error is harmless depends on “a host
of factors,” including “the importance of the witness’ testimony in the prosecution's
case, whether the testimony was cumulative, the presence or absence of evidence
corroborating or contradicting the testimony of the witness on material points, and,
of course, the overall strength of the prosecution’s case.” Id. While Big Eagle was
an important witness, this case involved evidence of a controlled drug transaction,
which was recorded on audiotape, and an admission by the defendant that he sold
drugs to the informant. Drapeau made use of other avenues to impeach Big Eagle’s
testimony. The evidence of guilt was very strong – the district court characterized it
as “overwhelming,” (S. Tr. 33-34) – and any incremental impeachment value of the
proffered testimony was modest. We are confident that any error was harmless.

                                          D.

        Drapeau’s fourth argument is that there was insufficient evidence to support
his convictions. When evaluating a challenge to the sufficiency of evidence used by
a jury to convict a defendant, we view the evidence “in the light most favorable to the
verdict.” United States v. Leisure, 377 F.3d 910, 913 (8th Cir. 2004). We draw all
reasonable inferences that support the jury’s verdict, and we will overturn the verdict
“only if no reasonable jury could have found the defendant guilty beyond a
reasonable doubt.” Id.




                                         -8-
        Drapeau maintains that the evidence in his case was insufficient because Big
Eagle, the prosecution’s “sole substantive witness,” was so thoroughly impeached
that no reasonable jury could have believed her testimony. Drapeau alleges that Big
Eagle’s testimony was incredible because she was cooperating with police in the hope
of avoiding prosecution for her own drug offenses. Big Eagle’s incentives to
cooperate, however, are not sufficient to establish that no reasonable jury could have
found her credible. The test for rejecting a jury’s credibility determinations is
“extraordinarily stringent.” Crenshaw, 359 F.3d at 988. “Testimony does not
become legally unsubstantial because the witness stands to gain by lying; the
defendant is entitled to cross-examine such witnesses to expose their motivations, and
it is up to the jury to decide whether the witness is telling the truth despite incentives
to lie.” Id.

       At Drapeau’s trial, Big Eagle’s motivations were explored on cross-
examination, and the jury was free to evaluate her credibility in light of information
regarding bias and drug use. Her testimony concerning the April 2002 transaction did
not “assert[] facts that are physically impossible,” Crenshaw, 359 F.3d at 988, and in
fact was corroborated by an audio recording and Drapeau’s confession in November
that he had sold drugs to Big Eagle on six prior occasions. We therefore hold that the
testimony presented to the jury in this case “falls well within the zone of evidentiary
sufficiency.” Id. at 991.

                                           E.

       After the case was submitted, Drapeau filed a pro se document captioned
“Supplement Motion to Amend,” in which he argues that the district court lacked
jurisdiction over this case, because the statutory jurisdiction provisions of 18 U.S.C.
§ 1152 do not comply with the “jurisdictional prerequisites of the 1868 Fort Laramie
Treaty.” Because this argument potentially implicates our subject matter jurisdiction,
we grant the motion and consider Drapeau’s argument.

                                           -9-
      Title 18, United States Code, Section 1152 states as follows:




       We have held that this statute and its exceptions “do not extend or restrict the
application of general federal criminal statutes to Indian reservations.” United States
v. Blue, 722 F.2d 383, 384 (8th Cir. 1983); see also Stone v. United States, 506 F.2d
561, 563 (8th Cir. 1974); United States v. White, 508 F.2d 453, 454-55 (8th Cir.
1974). Thus, as in Blue, the statute establishes no barrier to the prosecution of a tribal
member in federal court for a violation of the federal drug trafficking laws. 722 F.2d
at 385.

      Drapeau argues that the “jurisdiction of the federal courts under 18 U.S.C.
§ 1152 and 1153 is valid only if, in a given case, that statutory jurisdiction complies
with the jurisdictional prerequisites of the 1868 Fort Laramie Treaty.” That treaty,
between the United States and different bands of the Sioux Nation of Indians,
included an article concerning the trial and punishment of tribal members who
commit offenses against the United States. See Treaty with the Sioux, Apr. 29, 1868,
U.S.-Sioux, art. I, 15 Stat. 635. Drapeau draws our attention to the following
provision:




                                          -10-
      If bad men among the Indians shall commit a wrong or depredation upon
      the persons or property of any one, white, black, or Indian, subject to the
      authority of the United States, and at peace therewith, the Indians herein
      named solemnly agree that they will, upon proof made to their agent and
      notice by him, deliver up the wrong-doer to the United States, to be tried
      and punished according to its laws.

Id. Drapeau asserts that the issue in this case under the 1868 Treaty is whether
federal agents “gave proper and sufficient notice to [the] tribe compelling the tribe
under the provisions of the Treaty to ‘deliver up [Appellant] to the United States, to
be tried and punished according to its law . . . .,’ a prerequisite to the implementation
of the statutory jurisdictional provisions of sections 1152 and 1153.”

       We are not persuaded that the 1868 Treaty deprives the federal courts of
jurisdiction over this criminal case. First, the district court’s jurisdiction was not
premised on 18 U.S.C. § 1152; as noted, that statute has no effect on the application
of general federal criminal statutes, such as the federal drug trafficking statutes. Blue,
722 F.2d at 384. Nor is § 1153 involved in this case; that statute concerns jurisdiction
to prosecute certain enumerated “major crimes” other than drug trafficking.
                                                             The plain language of the
treaty, moreover, does not create the sort of “notice” requirement that Drapeau
envisions. The treaty does not say that the United States must give notice to an
Indian tribe before the government may arrest and prosecute a tribal member who has
violated the federal drug trafficking laws. Rather, the treaty imposes an obligation
on the tribe to “deliver up the wrong-doer to the United States,” upon proof and
notice to the tribe.

      Finally, to the extent the treaty could be construed to impose a notice and
request obligation on the United States, we have twice approved the opinion in
United States v. Consolidated Wounded Knee Cases, 389 F. Supp. 235 (D. Neb.
1975), which held that Congress’ grant of citizenship to the Indians, 8 U.S.C.

                                          -11-
§ 1401(a)(2) (now § 1401(b), see Pub. L. No. 95-432, § 3, 92 Stat. 1046 (1978)),
makes them “subject to all restrictions to which any other American citizen is subject,
in any state,” and that the “legislative history and the language of the statute itself are
sufficient expression of a clear Congressional intent to abrogate or modify any treaty
provisions to the contrary.” Id. at 243 (internal quotation omitted). See United States
v. Kane, 537 F.2d 310, 311 (8th Cir. 1976) (per curiam); United States v. Dodge, 538
F.2d 770, 774-76 (8th Cir. 1976) (rejecting argument that treaty requires the United
States “to request ‘delivery’” from the Tribe of a suspect prosecuted pursuant to
§ 1153). Drapeau is subject to arrest for violation of the federal drug laws just as is
any other American citizen. For these reasons, we reject Drapeau’s pro se challenge
to the district court’s jurisdiction.

                                           III.

        While this appeal was pending, Drapeau moved for leave to file a supplemental
brief on the applicability of Blakely v. Washington, 124 S. Ct. 2531 (2004). We
denied the motion in anticipation of the Supreme Court’s decision on the
constitutionality of the United States Sentencing Guidelines in United States v.
Booker, 125 S. Ct. 738 (2005). In Booker, the Court held that the mandatory
guidelines were subject to the Sixth Amendment’s requirement that “[a]ny fact (other
than a prior conviction) which is necessary to support a sentence exceeding the
maximum authorized by the facts established by a plea of guilty or a jury verdict must
be admitted by the defendant or proved to a jury beyond a reasonable doubt.” Id. at
756. As a remedy, the Court declared the guidelines effectively advisory in all cases.
Id. at 764-65.

      At Drapeau’s sentencing, the district court applied the guidelines as mandatory.
The court found that Drapeau’s relevant conduct included 1.721 kilograms of drugs,
a quantity not found by the jury, and the court applied a two-level adjustment for
possession of a dangerous weapon over Drapeau’s objection to the finding of fact.

                                           -12-
Drapeau objected to his sentence based on Apprendi v. New Jersey, 530 U.S. 466
(2000), arguing that the court’s consideration of drug quantities beyond those found
by the jury and possession of a weapon “constitute[d] an Apprendi violation.” (S. Tr.
at 28). Drapeau thus preserved a Sixth Amendment objection, see United States v.
Pirani, 406 F.3d 543, 549 (8th Cir. 2005) (en banc), and the district court’s
application of the mandatory guidelines based on judicial findings concerning drug
quantity and possession of a dangerous weapon violated the Sixth Amendment as
applied in Booker. We therefore vacate Drapeau’s sentence and remand for
resentencing. See United States v. Adams, 401 F.3d 886, 900 (8th Cir. 2005).
Drapeau’s motion for leave to file a supplemental brief in light of Booker is denied
as moot.

LAY, Circuit Judge, concurring in the judgment of the court.

       I write separately because I believe Drapeau’s Sixth Amendment rights were
violated when he was not permitted to expose Kristy Big Eagle’s bias in the form of
her familial relationships on cross-examination. However, I concur in the judgment
of the court because this violation was harmless error.

       The Sixth Amendment guarantees a criminal defendant the right to confront
and cross-examine the government’s witnesses. See Davis v. Alaska, 415 U.S. 308,
315-16 (1974). In attacking a witness’ credibility, the criminal defendant may
challenge the witness’ recollection of events or expose “possible biases, prejudices,
or ulterior motives of the witness as they may relate directly to issues or personalities
in the case at hand.” Id. at 316. “Proof of bias is almost always relevant because the
jury, as finder of fact and weigher of credibility, has historically been entitled to
assess all evidence which might bear on the accuracy and truth of a witness’
testimony.” United States v. Abel, 469 U.S. 45, 52 (1984) (emphasis added).
Accordingly, the criminal defendant’s Sixth Amendment right to confront and cross-
examine his accuser includes the right to attack the credibility of a government

                                          -13-
witness by exposing to the jury facts that may establish bias. See Davis, 415 U.S. at
318.

       While the trial judge retains wide latitude to regulate cross-examination, all
limitations placed on a criminal defendant’s Sixth Amendment right to confront
government witnesses must pass constitutional muster. The Supreme Court defined
the controlling test for constitutional error as follows:

      [A] criminal defendant states a violation of the Confrontation Clause by
      showing that he was prohibited from engaging in otherwise appropriate
      cross-examination designed to show a prototypical form of bias on the
      part of the witness, and thereby “to expose to the jury the facts from
      which jurors . . . could appropriately draw inferences relating to the
      reliability of the witness.”

Delaware v. Van Arsdall, 475 U.S. 673, 680 (1986) (quoting Davis, 415 U.S. at 318).
A “key factor” in determining whether the limitation on cross-examination violated
the defendant’s right of confrontation is whether the defendant was allowed other
means to obtain the effect that the excluded examination would have achieved.
United States v. Warfield, 97 F.3d 1014, 1024 (8th Cir. 1996). “If a reasonable jury
might have received a significantly different impression of a witness’ credibility had
counsel been permitted to pursue the proposed line of cross-examination, defendant
has stated a Confrontation Clause violation.” United States v. Beckman, 222 F.3d
512, 524 (8th Cir. 2000).

      During Drapeau’s cross-examination of the government’s key witness he was
prohibited from exposing that Big Eagle’s sister worked as a victim’s advocate in the
same U.S. Attorney’s Office that was prosecuting Drapeau, and that this same sister’s
husband (Big Eagle’s brother-in-law) was one of the FBI agents that arrested
Drapeau. The government resisted Drapeau’s offer of proof based on relevancy,



                                        -14-
arguing that Drapeau had already shown Big Eagle’s bias in the form of favorable
treatment.

       It’s not relevant to the matters in front of the Court to place in front of
       this jury for trial who the witnesses’ [sic] family members are . . . . This
       issue would only serve to confuse and mislead the jury into a collateral
       issue that’s not in front of the Court or isn’t at trial.

T. Tr. at 95. After concluding that neither Big Eagle’s sister nor brother-in-law had
any authority at the U.S. Attorney’s Office to influence Big Eagle’s prosecution, the
district court rejected Drapeau’s offer of proof.


       [I]t’s not relevant and the offer of proof is rejected. It’s also wasting
       time under 403 and trying to confuse the jury. The issue is what
       happened out there that particular day. The motives of Kristy Big Eagle,
       to me, don’t mean anything anyway. Because, in fact, if that’s Mr.
       Drapeau’s voice on the tape, that’s all there is to it.

Id. at 96.

       It was an error of law and therefore an abuse of discretion for the district court
to conclude that the bias and motives of the government’s key witness did not mean
anything. To the contrary, “the exposure of a witness’ motivation in testifying is a
proper and important function of the constitutionally protected right of cross-
examination.” Davis, 415 U.S. at 316-317. Contrary to the district court’s
conclusion, evidence of bias is not irrelevant, see id. at 317, and contrary to the
government’s position, “[p]otential bias is not a collateral issue.” Wealot v.
Armontrout, 948 F.2d 497, 500 (8th Cir. 1991); see also Johnson v. Brewer, 521 F.2d
556, 562 n.13 (8th Cir. 1975) (“In courtroom parlance, facts showing bias are not
collateral.”) (internal quotation marks and citation omitted). Big Eagle’s familial
relationships meant she was potentially biased and it was for the jury “as finder of

                                          -15-
fact and weigher of credibility” to consider evidence of this bias as it pondered Big
Eagle’s testimony. Abel, 469 U.S. at 52. Family bias was hardly a confusing concept
for the jury to understand. Furthermore, allowing perhaps a few hours to expose and
address this evidence would not have been a waste of time considering Drapeau faced
several years in prison, and was in fact sentenced to serve twenty-seven years.

       Additionally, exposure of Big Eagle’s family relationship to an FBI agent who
arrested Drapeau would have bolstered Drapeau’s entrapment defense by showing
that Big Eagle had motives to participate in the sting operation beyond the favorable
treatment she received. It would have provided evidence that law enforcement had
unique access to Big Eagle and significant influence over her. In an entrapment
defense, the motivations of the government’s only cooperating witness can mean very
much indeed. It was up to the jury to accept or reject this evidence.

       It is admittedly rare that we reverse the district court for a Confrontation Clause
violation. But when a criminal defendant is “prohibited from engaging in otherwise
appropriate cross-examination designed to show a prototypical form of bias” to
impeach the credibility of a critical government witness, constitutional error results.
Van Arsdall, 475 U.S. at 680; see also Beckman, 222 F.3d at 525 (finding violation
of Confrontation Clause because limitation on cross-examination prevented defendant
from establishing witness’ rebuffed sexual advances towards defendant’s wife gave
witness a motivation to lie and established a distinct form of bias in addition to bias
in the form of favorable treatment). The defendant’s opportunity to establish other
forms of bias does not divest him of his constitutional right to expose relevant and
non-cumulative witness bias. See id.

       Our post-Van Arsdall cases affirming the district court’s limitation of cross-
examination, which are many, generally do so on the basis that the excluded
information was cumulative evidence of the same form of bias or that it was irrelevant
or collateral. This stands in contrast to the evidence Drapeau sought to expose about

                                          -16-
Big Eagle’s family relationships. The issue of Big Eagle’s family bias was relevant
to Drapeau’s entrapment defense and it was the only evidence of this particular form
of bias. Had the district court merely limited the depth of cross-examination on this
point after allowing Drapeau to establish the basic facts of these relationships, I
would have no problem deferring to the district court’s discretion in the matter. But
a total exclusion of all evidence of this family bias leads me to conclude that “a
reasonable jury might have received a significantly different impression” of Big
Eagle’s credibility and her motivation to testify had they known her sister worked in
the U.S. Attorney’s Office prosecuting Drapeau, and that her brother-in-law was one
of the officers who had arrested Drapeau. Beckman, 222 F.3d at 524. If I were a
juror, I would want to know about this.

       While I take issue with the majority’s holding that there was no Sixth
Amendment violation, I agree the violation was harmless error. See Van Arsdall, 475
U.S. at 684 (holding Confrontation Clause violations subject to harmless error
analysis). Even without Big Eagle’s testimony, there was overwhelming evidence to
support Drapeau’s conviction. Drapeau made incriminating statements regarding
selling drugs to Big Eagle, there was an audio recording of the controlled drug buy,
and Big Eagle delivered the purchased methamphetamine to the agents who watched
her enter and leave Drapeau’s house. Accordingly, I concur that the error was
harmless in this case.
                       ______________________________




                                        -17-